FILED
                                                                                JUN 13 2016
                     UNITED STATES COURT OF APPEALS
                                                                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50302

               Plaintiff - Appellee,              D.C. No. 3:13-cr-03166-JLS-1
                                                  Southern District of California,
 v.                                               San Diego

REBECCA IRENE BRENES,
                                                  ORDER
               Defendant - Appellant.


Before: CLIFTON, CALLAHAN, and IKUTA, Circuit Judges.

        The memorandum disposition filed March 31, 2016, is amended as follows:

        On page 4, 9th line from the bottom, replace the sentence:

              Under that standard, Brenes cannot show that the district court’s
              error had “a substantial impact on the jury’s deliberation.”

with:

              Under that standard the district court’s error did not have a
              “substantial impact on the jury’s deliberation.”

        With the foregoing amendment to the memorandum disposition, Defendant-

Appellant’s petition for panel rehearing and for rehearing en banc are DENIED.

No further petitions for rehearing will be accepted in this case.